Exhibit 10.1

SECOND AMENDMENT TO

SIXTH AMENDED AND RESTATED CREDIT AGREEMENT

THIS SECOND AMENDMENT TO SIXTH AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”) is made and entered into as of January 31, 2014, by and among
AMERICAN TIRE DISTRIBUTORS, INC., a Delaware corporation (“American Tire”);
AM-PAC TIRE DIST. INC., a California corporation (“Am-Pac”; together with
American Tire, collectively, “U.S. Borrowers” and each individually, a “U.S.
Borrower”); TRICAN TIRE DISTRIBUTORS INC. / DISTRIBUTEURS DE PNEUS TRICAN INC.,
a corporation organized under the laws of Canada (and the entity resulting from
the amalgamations of ATD Acquisition Co. V Inc., Triwest Trading (Canada) Ltd.
and Trican Tire Distributors Inc., and of Trican Tire Distributors Inc. and
Wholesale Tire Distributors Inc.), in its capacity as a Canadian Borrower
(“Trican”; together with U.S. Borrowers, collectively, “Borrowers” and each
individually, a “Borrower”); AMERICAN TIRE DISTRIBUTORS HOLDINGS, INC., a
Delaware corporation (“Holdings”); TIRE WHOLESALERS, INC., a Washington
corporation (“Wholesalers”; together with Holdings, collectively, “Guarantors”
and each individually, a “Guarantor”; Borrowers and Guarantors, collectively,
“Loan Parties” and each individually, a “Loan Party”); BANK OF AMERICA, N.A., as
administrative and collateral agent (in such capacities, together with its
successors in such capacities, “Agent”) for certain financial institutions
(collectively, “Lenders”), and the Lenders signatory hereto.

Recitals:

Loan Parties, Agent, Lenders and the other parties named therein are parties to
a certain Sixth Amended and Restated Credit Agreement dated as of November 30,
2012 (as amended by the First Amendment to Sixth Amended and Restated Credit
Agreement dated as of March 22, 2013, the “Credit Agreement”), pursuant to which
Lenders have agreed to make certain loans and other extensions of credit to
Borrowers.

Borrowers have advised Agent and Lenders of the formation of a new, wholly-owned
subsidiary of American Tire, ATD Merger Sub II, LLC, a Delaware limited
liability company (“ATD Merger Sub”), and the proposed merger of ATD Merger Sub
with and into Hercules Tire Holdings LLC, a Delaware limited liability company
(“Hercules Holdings”), with Hercules Holdings as the surviving legal entity of
such merger, pursuant to an Agreement and Plan of Merger dated on or about the
date hereof among ATD Merger Sub, Hercules Holdings, and the equityholders of
Hercules Holdings that are party thereto (the “Hercules Merger Agreement”), and
after giving effect to such merger (the “Proposed Hercules Merger”), Hercules
Holdings shall be immediately merged into American Tire, with The Hercules
Tire & Rubber Company, a Connecticut corporation (“Hercules Tire”), as a
wholly-owned subsidiary of American Tire.

In connection with the Proposed Hercules Merger, Borrowers desire for Hercules
Tire and certain of its subsidiaries to be joined as Loan Parties to the Credit
Agreement and the other Loan Documents, with Hercules Tire to be joined as a
U.S. Borrower, Hercules Asia Pacific, LLC, a Connecticut limited liability
company (“Hercules Pacific”), to be joined as a U.S. Guarantor, and Hercules
Tire Company of Canada Inc., a corporation organized under the laws of Canada
(“Hercules Canada”) to be joined as a Canadian Borrower, and Borrowers have
requested that Agent and the requisite Lenders consent to such Proposed Hercules
Merger and acknowledge that such Proposed Hercules Merger will constitute a
“Permitted Acquisition” under the Credit Agreement.

Further, in connection with the Proposed Hercules Merger, Borrowers have
requested that the Credit Agreement be amended to provide for, among other
things, (i) the increase by certain Revolving Lenders of their respective
Revolving Commitments resulting in the maximum aggregate amount of all Canadian
Revolving Commitments increasing to an aggregate principal amount of
$125,000,000 (such



--------------------------------------------------------------------------------

Revolving Lenders whose Revolving Commitments are increasing are collectively
referred to here as “Increasing Revolving Lenders” and individually as an
“Increasing Revolving Lender”), (ii) (A) the increase by certain U.S. Lenders of
their existing Tranche B Commitments (or the provision by certain U.S. Lenders
of new Tranche B Commitments) resulting in the maximum aggregate amount of all
Tranche B Commitments increasing to an aggregate principal amount of up to
$80,000,0000 (such Tranche B Lenders whose Tranche B Commitments are newly
provided or increasing are collectively referred to here as “Increasing Tranche
B Lenders” and individually as an “Increasing Tranche B Lender”), (B) the
extension of the Tranche B Maturity Date to the date that is 36 months after the
effective date hereof, and (C) the increase of the inventory advance rate under
the Tranche B Borrowing Base from 7.5% to 10% of Net Orderly Liquidation Value
(clauses (ii)(A) – (C) are collectively referred to herein as the “Tranche B
Amendments”); and (iii) the addition of a new credit facility under the Credit
Agreement pursuant to which certain Canadian Lenders agree to make available to
Canadian Borrowers a first-in last-out “Tranche C” facility in an aggregate
principal amount of up to $15,000,0000 (such Canadian Lenders are collectively
referred to here as “Tranche C Lenders” and individually as a “Tranche C
Lender”); and to make certain other changes to the Credit Agreement, in each
case as set forth in the modified version of the Credit Agreement attached as
Annex 1 hereto and incorporated herein by reference (the “Modified Credit
Agreement”).

At the request of Borrowers, the Increasing Revolving Lenders, the Increasing
Tranche B Lenders, and the Tranche C Lenders have agreed to confirm to Borrowers
their Commitments to provide the loans described above (collectively, the
“Modified Commitments”) in the amounts set forth in Annex 2 hereto (the “Revised
Commitment Schedule”), subject to the conditions set forth herein, and with the
consent of requisite Lenders, to amend the Credit Agreement as set forth in the
Modified Credit Agreement attached hereto as Annex 1, subject to the terms and
conditions set forth herein.

NOW, THEREFORE, for TEN DOLLARS ($10.00) in hand paid and other good and
valuable consideration, the receipt and sufficiency of which are hereby
severally acknowledged, the parties hereto, intending to be legally bound
hereby, agree as follows:

1. Definitions. All capitalized terms used in this Amendment (including the
preamble and recitals hereto), unless otherwise defined herein, shall have the
meaning ascribed to such terms in the Credit Agreement subject to the rules of
construction described in Section 1.03 thereof.

2. Consent to Proposed Hercules Merger. Subject to satisfaction of the
conditions precedent set forth in Section 10 hereof, Agent and the requisite
Lenders hereby consent to the Proposed Hercules Merger, and acknowledge and
agree that the Proposed Hercules Merger will constitute a “Permitted
Acquisition” under the Credit Agreement, notwithstanding any failure by
Borrowers to comply with any requirements set forth in the definition thereof.

3. Confirmation of Lenders’ Modified Commitments. Capitalized terms used in this
Section, unless otherwise defined in this Amendment, shall have the meaning
ascribed to such terms in the Modified Credit Agreement.

(a) Each Increasing Revolving Lender hereby confirms its Commitment to make
Revolving Loans and to acquire participations in Protective Advances, Letters of
Credit and Swingline Loans in the amount of each such Revolving Lender’s
increased Revolving Commitments as reflected on the Revised Commitment Schedule,
in each case upon satisfaction of the conditions precedent set forth in
Section 10 hereof. The aggregate amount of the Canadian Revolving Lenders’
Canadian Revolving Commitments as of the Second Amendment Effective Date (as
defined in Section 10 hereof) is $125,000,000.

 

- 2 -



--------------------------------------------------------------------------------

(b) Each Tranche B Lender hereby confirms its Commitment to make Tranche B Loans
to U.S. Borrowers in the amount of each such Tranche B Lender’s increased
Tranche B Commitment set forth on the Revised Commitment Schedule, pursuant to
the amended terms for the Tranche B Loans and Tranche B Commitments set forth in
the Modified Credit Agreement, in each case upon satisfaction of the conditions
precedent set forth in Section 10 hereof. The aggregate amount of all Tranche B
Lenders’ Tranche B Commitments as of the Second Amendment Effective Date is
$80,000,000.

(c) Each Tranche C Lender hereby confirms its Commitment to make Tranche C Loans
to Canadian Borrowers in the amount of each such Tranche C Lender’s Tranche C
Commitment set forth on the Revised Commitment Schedule, in each case upon
satisfaction of the conditions precedent set forth in Section 10 hereof. The
aggregate amount of all Tranche C Lenders’ Tranche C Commitments as of the
Second Amendment Effective Date is $15,000,000.

(d) (i) No Increasing Revolving Lender shall be required to make Canadian
Revolving Loans or acquire participations in Canadian Protective Advances,
Canadian Letters of Credit and Canadian Swingline Loans in excess of its
Canadian Revolving Commitment under the Credit Agreement as in effect prior to
the Second Amendment Effective Date, (ii) no Increasing Tranche B Lender shall
be required to make any Tranche B Loans in excess of its Tranche B Commitment
under the Credit Agreement as in effect prior to the Second Amendment Effective
Date or enter into any of the other Tranche B Amendments, and (iii) no Tranche C
Lender shall be required to fund any Tranche C Loans, in each case, unless and
until the conditions precedent set forth in Section 10 hereof have been
satisfied and the Second Amendment Effective Date has occurred.

(e) Until the Second Amendment Effective Date, none of the Increasing Revolving
Lenders’ increased Canadian Revolving Commitments, the Increasing Tranche B
Lenders’ increased Tranche B Commitments, nor the Tranche C Lenders’ Tranche C
Commitments shall be included in the determination of the calculation of Average
Revolving Loan Utilization and Canadian Excess Availability under the Modified
Credit Agreement.

4. Amendments to Credit Agreement.

(a) The Credit Agreement is, effective as of the Second Amendment Effective
Date, hereby amended to delete the stricken text (indicated textually in the
same manner as the following example: stricken text) and to add the
double-underlined text (indicated textually in the same manner as the following
example: double-underlined text) as set forth in the pages of the Credit
Agreement attached as Annex 1 hereto, except that any Schedule or Exhibit to the
Credit Agreement not amended pursuant to the terms of this Amendment or
otherwise included as part of said Annex 1 shall remain in effect without any
amendment or other modification thereto.

(b) The Credit Agreement is, effective as of the Second Amendment Effective
Date, hereby further amended by (i) replacing the Commitment Schedule attached
thereto with the Revised Commitment Schedule, (ii) supplementing each of the
other Schedules to the Credit Agreement with the disclosure set forth on the
supplements to Schedules attached to this Amendment, (iii) replacing Exhibit A
and Exhibit F-1 attached thereto with the attached Exhibit A and Exhibit F-1 and
(iv) adding as Exhibit G-4 thereto the attached Exhibit G-4.

(c) Upon or prior to the occurrence of the Second Amendment Effective Date,
Borrowers and Agent will update the form of Borrowing Base Certificate attached
to the Credit Agreement as Exhibit B thereto to reflect the Tranche C Loans.

 

- 3 -



--------------------------------------------------------------------------------

5. Ratification and Reaffirmation. Each Loan Party agrees that (i) all of its
obligations, liabilities and indebtedness under each Loan Document, including
guarantee obligations, shall remain in full force and effect on a continuous
basis after giving effect to this Amendment and the Modified Credit Agreement;
(ii) all of the Liens and security interests created and arising under such Loan
Documents remain in full force and effect on a continuous basis, and the
perfected status and priority of each such Lien and security interest (subject
to the Intercreditor Agreement) continues in full force and effect on a
continuous basis, unimpaired, uninterrupted and undischarged, after giving
effect to this Amendment as collateral security for its obligations, liabilities
and indebtedness under the Modified Credit Agreement and under its guarantees in
the Loan Documents; and (iii) all Obligations under the Loan Documents are
payable or guaranteed, as applicable, by each of the Loan Parties in accordance
with the Modified Credit Agreement and the other Loan Documents.

6. Acknowledgments and Stipulations. Each Loan Party acknowledges and stipulates
that the Credit Agreement and the other Loan Documents executed by such Loan
Party are legal, valid and binding obligations of such Loan Party that are
enforceable against such Loan Party in accordance with the terms thereof,
subject to applicable bankruptcy, insolvency or similar laws affecting
creditors’ rights generally and to general principles of equity.

7. Representations and Warranties. Each Loan Party represents and warrants to
Agent and each Lender, to induce Agent and such Lenders to enter into this
Amendment, that no Default or Event of Default exists on the date hereof and
after giving effect hereto; the execution, delivery and performance of this
Amendment are within each Loan Party’s organizational powers and have been duly
authorized by all necessary organizational and, if required, equityholder action
of such Loan Party and this Amendment has been duly executed and delivered by
such Loan Party. As of the Second Amendment Effective Date, all of the
representations and warranties made by Loan Parties in the Credit Agreement and
any other Loan Document are true and correct in all material respects (or, in
the case of any representations and warranties qualified by materiality or
Material Adverse Effect, in all respects), except to the extent such
representations and warranties expressly relate to an earlier date (in which
case such representations and warranties shall be true and correct in all
material respects (or, in the case of any representations and warranties
qualified by materiality or Material Adverse Effect, in all respects) as of such
earlier date).

8. Reference to Credit Agreement. Upon the effectiveness of this Amendment, each
reference in the Credit Agreement to “this Agreement,” “hereunder,” or words of
like import shall mean and be a reference to the Credit Agreement, as amended by
this Amendment.

9. Loan Document. This Amendment shall be deemed to be a Loan Document.

10. Conditions Precedent to Second Amendment Effective Date. The effectiveness
of (a) the consent to the Proposed Hercules Merger described in Section 2
hereof, (b) the modified Commitments of the Increasing Revolving Lenders, the
Increasing Tranche B Lenders, and the Tranche C Lenders described in Section 3
hereof, (c) the Tranche B Amendments and the other amendments to the Credit
Agreement contained in Section 4 hereof, and (d) the ability of (1) the Canadian
Borrowers to borrow under the Canadian Revolving Commitments in excess of the
Canadian Revolving Commitments available to the Canadian Borrowers immediately
prior to the Second Amendment Effective Date (2) the U.S. Borrowers to borrow
under the Tranche B Commitments in excess of the Tranche B Commitments available
to the U.S. Borrowers immediately prior to the Second Amendment Effective Date
and (3) the ability of the Canadian Borrowers to borrow Tranche C Loans (and,
for the avoidance of doubt, the inclusion of such amounts in the calculation of
Average Revolving Loan Utilization or Canadian Excess Availability as described
in Section 3(e) above) are each subject to the satisfaction of each of the
following conditions precedent on or before February 28, 2014 or such later date
as may be reasonably acceptable to

 

- 4 -



--------------------------------------------------------------------------------

Agent, the Increasing Revolving Lenders, the Increasing Tranche B Lenders, and
the Tranche C Lenders, in form and substance reasonably satisfactory to Agent,
unless satisfaction thereof is specifically waived in writing by Agent (the date
on which Agent has confirmed that all such conditions precedent are satisfied is
hereinafter referred to as the “Second Amendment Effective Date”):

(a) Agent shall have received duly executed counterparts of this Amendment by
all Loan Parties and the Super Majority Lenders, each Increasing Revolving
Lender, each Increasing Tranche B Lender, the Tranche B Period Super Majority
Lenders, and each Tranche C Lender.

(b) There shall exist no Default or Event of Default on the Second Amendment
Effective Date both before and after giving effect to this Amendment under the
Modified Credit Agreement.

(c) Agent shall have received duly executed promissory notes or amended and
restated promissory notes as requested by any Increasing Revolving Lender,
Increasing Tranche B Lender and Tranche C Lender, which shall be in
substantially the form of Exhibits G-1, G-3 or G-4, as applicable, to the
Modified Credit Agreement.

(d) Agent shall have received duly executed counterparts of each of the fee
letters entered into by Borrowers, Agent and the other applicable parties
thereto.

(e) Agent shall have received a complete and correct copy of the Hercules Merger
Agreement (as defined in the Modified Credit Agreement) and all schedules and
exhibits thereto.

(f) On or prior to the consummation of the Proposed Hercules Merger, American
Tire shall have received the proceeds of equity contributions to Accelerate
Parent Corp. from affiliates of TPG Accelerate V, L.P. and TPG Accelerate VI
Capital, L.P. and certain co-investors, in a minimum amount of $35,000,000 and
maximum amount of $50,000,000 (the “Equity Contribution”) and shall have
provided Agent satisfactory evidence thereof.

(g) On or prior to the consummation of the Proposed Hercules Merger, American
Tire and its U.S. Subsidiaries shall have received the gross proceeds in a
minimum principal amount of $225,000,000 from the issuance of additional
unsecured subordinated indebtedness in the form of senior subordinated notes due
2019 (the “Supplemental Senior Subordinated Notes”).

(h) Agent shall have received duly executed counterparts of the following
documents:

(i) Joinder Agreements in the form of Exhibit D to the Credit Agreement and
Exhibit J to the U.S. Security Agreement (or, in the case of Hercules Canada,
Exhibit H to the Canadian Security Agreement) by each of Hercules Tire, Hercules
Pacific, and Hercules Canada (collectively, the “Hercules Loan Parties”),
together with any applicable schedules thereto and other deliverables required
pursuant to Section 5.11 of the Credit Agreement and 7.11 of the applicable
Security Agreement with respect to such Hercules Loan Parties;

(ii) (A) a closing certificate of each of the Hercules Loan Parties certifying
to, among other things, the certified articles of incorporation or organization
of such Hercules Loan Party and the bylaws or operating agreement of such
Hercules Loan Party and the consent of the board of directors of each Hercules
Loan Party to the respective Joinder Agreements described in clause (i) above
and (B) evidence of consent of the board of directors of each applicable Loan
Party to the increase in the Canadian Revolving Commitments and the Tranche B
Commitments, and the provision of the Tranche C Commitments; and

 

- 5 -



--------------------------------------------------------------------------------

(iii) a favorable written opinion of Loan Parties’ counsel in the jurisdictions
required by Agent addressed to Agent and Lenders, which shall be substantially
similar to the opinion delivered on the Effective Date, opining that, among
other things, this Amendment and the Modified Credit Agreement are permitted
under and do not violate the Senior Secured Note Documents, the Senior
Subordinated Note Documents, the Intercreditor Agreement, the definitive
documentation with respect to the Supplemental Senior Subordinated Notes or any
other material agreement of a Loan Party.

(i) The Agent (or its bailee), or such other Person as may be required under the
Intercreditor Agreement shall have received (i) the certificates representing
the shares of Equity Interests of the Hercules Loan Parties required to be
pledged pursuant to the applicable Security Agreement, together with an undated
stock power for each such certificate executed in blank by a duly authorized
officer of the pledgor thereof and (ii) each promissory note (if any) required
to be pledged to the Agent (or its bailee) pursuant to the applicable Security
Agreement endorsed (without recourse) in blank (or accompanied by an executed
transfer form in blank) by the pledgor thereof.

(j) The Agent shall have received with respect to each of the Hercules Loan
Parties substantially simultaneously with the Second Amendment Effective Date
evidence of Agent’s perfected Lien on such Person’s assets, prior in right to
any other Person (other than with respect to Liens expressly permitted pursuant
to the Modified Credit Agreement).

(k) Agent shall have received an updated Borrowing Base Certificate giving pro
forma effect to the modified Canadian Commitments and Tranche B Loans and the
Tranche C Loans, and, after giving effect to the increase in the Canadian
Revolving Commitments hereunder (and assuming the Proposed Hercules Merger has
occurred, and after giving effect to the Hercules Initial Borrowing Base (as
defined in the Modified Credit Agreement), Excess Availability is not less than
$250,000,000. For the avoidance of doubt, Excess Availability shall not include
any availability under the Tranche B Borrowing Base or Tranche C Borrowing Base.

(l) Each Lender shall have received in immediately available funds the fees
payable to such Lender on the Second Amendment Effective Date (including the
fees described in the fee letters and in Section 12 below), and Borrowers shall
have paid to Agent the fees and expenses of Agent and its legal counsel in
connection with this Amendment to the extent invoices for such fees and expenses
have been presented to the Company at least two (2) Business Days prior to the
Second Amendment Effective Date (including the reasonable and documented
expenses of legal counsel).

(m) Agent shall have received (i) the unqualified, audited consolidated balance
sheets of Hercules Holdings and its consolidated subsidiaries for each of the
fiscal years ending 2011, 2012, and 2013, and the related consolidated
statements of income, changes in stockholders’ equity, and of cash flows of
Hercules Holdings and its consolidated subsidiaries for each such fiscal year,
together with the notes thereto, and (ii) the unaudited consolidated balance
sheets and related consolidated statements of income, changes in stockholders’
equity, and cash flow statement of Hercules Holdings and its consolidated
subsidiaries for the most recently ended fiscal month, and, in each case, Agent
shall have determined that such audited financial statements are consistent with
the Financial Statements delivered pursuant to (and as defined in) the Hercules
Merger Agreement, and are otherwise in form and substance satisfactory to Agent.

(n) The Proposed Hercules Merger shall have been consummated substantially
simultaneously with the Second Amendment Effective Date in accordance with the
terms of the Hercules Merger Agreement in all material respects and without
giving effect to any modifications, amendments, consents or waivers that are
material and adverse to the Lenders or the Agent as reasonably determined by

 

- 6 -



--------------------------------------------------------------------------------

the Agent, without the prior consent of the Agent (such consent not to be
unreasonably withheld, delayed or conditioned). The merger of Hercules Holdings
with and into American Tire, with American Tire as the surviving legal entity of
such merger shall occur immediately following consummation of the Hercules
Merger.

11. Additional Covenant Regarding Equity Contribution. To the extent that the
aggregate amount of the Equity Contribution made to American Tire on the Second
Amendment Effective Date is less than $50,000,000, the Borrowers shall cause
affiliates of TPG Accelerate V, L.P. and TPG Accelerate VI Capital, L.P. or
certain co-investors to make an additional equity contributions to American Tire
in an aggregate amount equal to the difference between the actual amount of the
Equity Contribution made on the Second Amendment Effective Date and $50,000,000,
and shall provide Agent satisfactory evidence thereof on or before February 21,
2014.

12. Commitment Increase Closing Fee; Expenses of Agent. The Borrowers agree to
pay a commitment increase closing fee to the Agent, in an amount equal to 0.30%
of the aggregate increase in the total Commitments pursuant to this Amendment
and the Modified Credit Agreement, to be allocated among the Increasing
Revolving Lenders, the Increasing Tranche B Lenders and the Tranche C Lenders
based on the aggregate increase in each such Lender’s total Commitments. Such
commitment increase closing fee shall be earned, due and payable in full on the
Second Amendment Effective Date. In addition, subject to the limitations set
forth in Section 10 of the Credit Agreement, the Borrowers agree to pay, on
demand, all reasonable out-of-pocket costs and expenses incurred by Agent in
connection with the preparation, negotiation and execution of this Amendment,
the Modified Credit Agreement and any other Loan Documents executed pursuant
hereto and any and all amendments, modifications, and supplements thereto,
including, without limitation, the reasonable costs and fees of Agent’s outside
legal counsel to the extent of its obligations under Section 9.03 of the Credit
Agreement.

13. Governing Law. This Amendment shall be governed by and construed in
accordance with the internal laws of the State of New York.

14. Successors and Assigns. This Amendment shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns.

15. No Novation, etc. Except as otherwise expressly provided in this Amendment,
nothing herein shall be deemed to amend or modify any provision of the Credit
Agreement or any of the other Loan Documents, each of which shall remain in full
force and effect. This Amendment is not intended to be, nor shall it be
construed to create, a novation or accord and satisfaction, and the Credit
Agreement as herein modified shall continue in full force and effect.

16. Counterparts; Telecopied Signatures. This Amendment may be executed in any
number of counterparts and by different parties to this Amendment on separate
counterparts, each of which, when so executed, shall be deemed an original, but
all such counterparts shall constitute one and the same agreement. Any manually
executed signature page to this Amendment delivered by a party by facsimile or
other electronic transmission shall be deemed to be an original signature
hereto.

17. Further Assurances. The parties hereto agree to take such further actions as
Agent or Borrowers shall reasonably request from time to time in connection
herewith to evidence or give effect to the amendments set forth herein.

18. Section Titles. Section titles and references used in this Amendment shall
be without substantive meaning or content of any kind whatsoever and are not a
part of the agreements among the parties hereto.

 

- 7 -



--------------------------------------------------------------------------------

19. Waiver of Jury Trial. To the fullest extent permitted by applicable law, the
parties hereto each hereby waives the right to trial by jury in any action,
suit, counterclaim or proceeding arising out of or related to this Amendment.

[Remainder of page intentionally left blank;

signatures begin on following page.]

 

- 8 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed under seal in and delivered by their respective duly authorized
officers as of the date first written above.

 

BORROWERS:

AMERICAN TIRE DISTRIBUTORS, INC.,

as a U.S. Borrower

By:  

/s/ J. Michael Gaither

Name:  

J. Michael Gaither

Title:  

Executive Vice President and General Counsel

AM-PAC TIRE DIST. INC.,

as a U.S. Borrower

By:  

/s/ J. Michael Gaither

Name:  

J. Michael Gaither

Title:  

Vice President and Secretary

TRICAN TIRE DISTRIBUTORS INC. / DISTRIBUTEURS DE PNEUS TRICAN INC.,

as a Canadian Borrower

By:  

/s/ J. Michael Gaither

Name:  

J. Michael Gaither

Title:  

Vice President and Secretary

 

Second Amendment to Sixth Amended and

Restated Credit Agreement (American Tire)



--------------------------------------------------------------------------------

GUARANTORS:

AMERICAN TIRE DISTRIBUTORS

HOLDINGS, INC.

By:  

/s/ J. Michael Gaither

Name:  

J. Michael Gaither

Title:  

Executive Vice President and General Counsel

TIRE WHOLESALERS, INC. By:  

/s/ J. Michael Gaither

Name:  

J. Michael Gaither

Title:  

Vice President and Secretary

 

Second Amendment to Sixth Amended and

Restated Credit Agreement (American Tire)



--------------------------------------------------------------------------------

AGENT AND LENDERS: BANK OF AMERICA, N.A., as Agent, a U.S. Revolving Lender and
a Tranche B Lender By:  

/s/ Seth Benefield

Name:  

Seth Benefield

Title:  

Senior Vice President

BANK OF AMERICA, N.A., (acting through its Canada branch), as a Canadian
Revolving Lender and a Tranche C Lender By:  

/s/ Medina Sales De Andrade

Name:  

Medina Sales De Andrade

Title:  

Vice President

 

Second Amendment to Sixth Amended and

Restated Credit Agreement (American Tire)



--------------------------------------------------------------------------------

WELLS FARGO CAPITAL FINANCE, LLC, as a U.S. Revolving Lender and a Tranche B
Lender By:  

/s/ Michael P. Henry

Name:  

Michael P. Henry

Title:  

Duly Authorized Signatory

 

Second Amendment to Sixth Amended and

Restated Credit Agreement (American Tire)



--------------------------------------------------------------------------------

WELLS FARGO CAPITAL FINANCE CORPORATION CANADA, as a Canadian Revolving Lender
and a Tranche C Lender By:  

/s/ Domenic Cosentino

Name:  

Domenic Cosentino

Title:  

Vice President

 

Second Amendment to Sixth Amended and

Restated Credit Agreement (American Tire)



--------------------------------------------------------------------------------

BARCLAYS BANK PLC, as a U.S. Revolving Lender and a Canadian Revolving Lender
By:  

/s/ Noam Azachi

Name:  

Noam Azachi

Title:  

Vice President

 

Second Amendment to Sixth Amended and

Restated Credit Agreement (American Tire)



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA, as a U.S. Revolving Lender By:  

/s/ Ben Thomas

Name:  

Ben Thomas

Title:  

Authorized Signatory

 

Second Amendment to Sixth Amended and

Restated Credit Agreement (American Tire)



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA, as a Canadian Revolving Lender By:  

/s/ Ben Thomas

Name:  

Ben Thomas

Title:  

Authorized Signatory

 

Second Amendment to Sixth Amended and

Restated Credit Agreement (American Tire)



--------------------------------------------------------------------------------

UBS AG, STAMFORD BRANCH, as a U.S. Revolving Lender and a Canadian Revolving
Lender By:  

/s/ Lana Gifas

Name:  

Lana Gifas

Title:  

Director Banking Products Services, US

By:  

/s/ Jennifer Anderson

Name:  

Jennifer Anderson

Title:  

Associate Director Banking Product Services, US

 

Second Amendment to Sixth Amended and

Restated Credit Agreement (American Tire)



--------------------------------------------------------------------------------

RBS BUSINESS CAPITAL, a division of RBS Asset Finance, Inc., as a U.S. Revolving
Lender, a Canadian Revolving Lender, a Tranche B Lender, and a Tranche C Lender
By:  

/s/ Don Cmar

Name:  

Don Cmar

Title:  

Vice President

 

Second Amendment to Sixth Amended and

Restated Credit Agreement (American Tire)



--------------------------------------------------------------------------------

SUNTRUST BANK, as a U.S. Revolving Lender, a Canadian Revolving Lender, a
Tranche B Lender, and a Tranche C Lender By:  

/s/ Stephen D. Motts

Name:  

Stephen D Motts

Title:  

Director

 

Second Amendment to Sixth Amended and

Restated Credit Agreement (American Tire)



--------------------------------------------------------------------------------

TD BANK, N.A., as a U.S. Revolving Lender and a Tranche B Lender By:  

/s/ Stephen A. Caffrey

Name:  

Stephen A. Caffrey

Title:  

Vice President

 

Second Amendment to Sixth Amended and

Restated Credit Agreement (American Tire)



--------------------------------------------------------------------------------

THE TORONTO-DOMINION BANK, as a Canadian Revolving Lender and a Tranche C Lender
By:  

/s/ Michael Ho

 

/s/ Darcy Mack

Name:  

Michael Ho

 

Darcy Mack

Title:  

Analyst

 

Vice-President

 

Second Amendment to Sixth Amended and

Restated Credit Agreement (American Tire)



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION, as a U.S. Revolving Lender and a Tranche B
Lender By:  

/s/ Scot Turner

Name:  

Scot Turner

Title:  

Senior Vice President

 

Second Amendment to Sixth Amended and

Restated Credit Agreement (American Tire)



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION, Canada branch, as a Canadian Revolving Lender
and a Tranche C Lender By:  

/s/ Joseph Rauhala

Name:  

Joseph Rauhala

Title:  

Principal Officer

 

Second Amendment to Sixth Amended and

Restated Credit Agreement (American Tire)



--------------------------------------------------------------------------------

REGIONS BANK, as a U.S. Revolving Lender and a Tranche B Lender By:  

/s/ Tom Buda

Name:  

Tom Buda

Title:  

VP

 

Second Amendment to Sixth Amended and

Restated Credit Agreement (American Tire)



--------------------------------------------------------------------------------

Annex 1

Modified Credit Agreement

(See attached.)



--------------------------------------------------------------------------------

Annex 2

REVISED COMMITMENT SCHEDULE

 

LENDER

   TOTAL U.S.
REVOLVING
COMMITMENTS      TOTAL
CANADIAN
REVOLVING
COMMITMENTS      TOTAL
TRANCHE B
COMMITMENTS      TOTAL
TRANCHE C
COMMITMENTS  

Bank of America, N.A.

   $ 278,000,000.00       $ 0       $ 45,000,000.00       $ 0   

Bank of America, N.A. (acting through its Canada branch)

   $ 0       $ 42,000,000.00       $ 0       $ 7,000,000.00   

Wells Fargo Capital Finance, LLC

   $ 190,000,000.00       $ 0       $ 13,000,000.00       $ 0   

Wells Fargo Capital Finance Corporation Canada

   $ 0       $ 30,000,000.00       $ 0       $ 3,500,000.00   

SunTrust Bank

   $ 120,000,000.00       $ 19,000,000.00       $ 7,000,000.00       $
2,000,000.00   

UBS AG, Stamford Branch

   $ 60,000,000.00       $ 10,000,000.00       $ 0       $ 0   

Regions Bank

   $ 50,000,000.00       $ 0       $ 6,000,000.00       $ 0   

U.S. Bank National Association

   $ 37,000,000.00       $ 0       $ 3,000,000.00       $ 0   

U.S. Bank National Association, Canada branch

   $ 0       $ 6,000,000.00       $ 0       $ 1,000,000.00   

RBS Business Capital

   $ 35,000,000.00       $ 3,000,000.00       $ 3,000,000.00       $
1,000,000.00   

TD Bank, N.A.

   $ 33,000,000.00       $ 0       $ 3,000,000.00       $ 0   

The Toronto-Dominion Bank

   $ 0       $ 5,000,000.00       $ 0       $ 500,000.00   

Barclays Bank PLC

   $ 28,000,000.00       $ 5,000,000.00       $ 0       $ 0   

Royal Bank of Canada

   $ 19,000,000.00       $ 0       $ 0       $ 0   

Royal Bank of Canada

   $ 0       $ 5,000,000.00       $ 0       $ 0      

 

 

    

 

 

    

 

 

    

 

 

 

TOTAL:

   $ 850,000,000.00       $ 125,000,000.00       $ 80,000,000.00       $
15,000,000.00   



--------------------------------------------------------------------------------

SUPPLEMENTS TO EXISTING SCHEDULES TO CREDIT AGREEMENT

See attached

 

2



--------------------------------------------------------------------------------

EXHIBIT A TO SECOND AMENDMENT

[FORM OF]

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as further
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the Assignee.
The Standard Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Agent as contemplated below (i) all of the Assignor’s rights and obligations in
its capacity as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the respective facilities identified below
(including any letters of credit, guarantees, and swingline loans included in
such facilities) and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of the
Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including contract claims, tort claims, malpractice claims, statutory claims and
all other claims at law or in equity related to the rights and obligations sold
and assigned pursuant to clause (i) above (the rights and obligations sold and
assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as the “Assigned Interest”). Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Assumption, without representation or warranty by the Assignor.

 

Assignor:  

 

   Assignee:  

 

     [and is an Affiliate/Approved Fund of [identify Lender]1] Borrower(s)  

 

   Agent:   Bank of America, N.A., as the administrative agent and the
collateral agent under the Credit Agreement. Credit Agreement:  

The Sixth Amended and Restated Credit Agreement dated as of November 30, 2012,
among American Tire Distributors, Inc., a Delaware corporation (the “Company”),
American Tire Distributors Holdings, Inc., a Delaware corporation (“Holdings”),
Trican Tire Distributors Inc. /

 

1  Select as applicable.

 

3



--------------------------------------------------------------------------------

 

Distributeurs de Pneus Trican Inc., a corporation incorporated under the laws of
Canada, each subsidiary of the Company from time to time party thereto, the
Lenders parties thereto, and Bank of America, N.A., as administrative agent and
collateral agent for the Lenders thereunder (the “Agent”).

Assigned Interest2:

 

Aggregate Amount of [Canadian][U.S.]
Commitment/Loans

  Amount of [Canadian][U.S.]
Commitment/Loans Assigned     CUSIP $               $                  
$               $                   $               $                  

Each notice or other communication hereunder shall be in writing, shall be sent
by messenger, by telecopy or facsimile transmission, or by first-class mail,
shall be deemed given when sent and shall be sent as follows:

 

  (a)    If to Assignee, to the following address (or to such other address as
Assignee may designate from time to time):     

 

       

 

       

 

     (b)    If to Assignor, to the following address (or to such other address
as Assignor may designate from time to time):     

 

       

 

       

 

  

Payments hereunder shall be made by wire transfer of immediately available
[Canadian][United States] Dollars as follows:

If to Assignee, to the following account (or to such other account as Assignee
may designate from time to time):

 

  

 

     

 

      ABA No.  

 

     

 

  

   Account No.  

 

      Reference:  

 

          

 

2  Incorporate and specify any Tranche B Commitments or Tranche C Commitments
and Loans Assigned, to the extent applicable.

 

4



--------------------------------------------------------------------------------

If to Assignor, to the following account (or to such other account as Assignor
may designate from time to time):

 

  

 

     

 

      ABA No.  

 

     

 

  

   Account No.  

 

      Reference:  

 

          

Effective Date:                          , 20     [TO BE INSERTED BY AGENT AND
WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR

 

[NAME OF ASSIGNOR]

  By:  

 

  Name:  

 

  Title:  

 

ASSIGNEE   [NAME OF ASSIGNEE]   By:  

 

  Name:  

 

  Title:  

 

 

5



--------------------------------------------------------------------------------

Consented to and Accepted: BANK OF AMERICA, N.A. as Agent By:  

 

Name:  

 

Title:  

 

[APPLICABLE ISSUING BANK],3 as Issuing Bank By:  

 

Name:  

 

Title:  

 

[APPLICABLE ISSUING BANK] as Issuing Bank By:  

 

Name:  

 

Title:  

 

[Consented to:]4 [AMERICAN TIRE DISTRIBUTORS, INC.] By:  

 

Name:  

 

Title:  

 

 

3  Pursuant to Section 9.04, each Applicable Issuing Bank is required to consent
to an assignment under the Credit Agreement.

4  To be added only if the consent of the Borrower is required by the terms of
the Credit Agreement.

 

6



--------------------------------------------------------------------------------

Annex 1 to Assignment and Assumption

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

Representations and Warranties.

Assignor. The Assignor (a) represents and warrants that (i) it is the legal and
beneficial owner of the Assigned Interest, (ii) the Assigned Interest is free
and clear of any lien, encumbrance or other adverse claim, (iii) its
[Canadian][U.S.] Commitment, and the outstanding balances of its
[Canadian][U.S.] Revolving Loans, in each case without giving effect to
assignments thereof which have not become effective, are as set forth herein,
and (iv) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby; and (b) assumes no responsibility with respect
to (i) any statements, warranties or representations made in or in connection
with the Credit Agreement or any other Loan Document, (ii) the execution,
legality, validity, enforceability, genuineness, sufficiency or value of the
Loan Documents or any collateral thereunder, (iii) the financial condition of
the Company, any of its Subsidiaries or Affiliates or any other Person obligated
in respect of any Loan Document or (iv) the performance or observance by the
Company, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

Assignee. The Assignee (a) represents and warrants that (i) it is an Eligible
Assignee and has full power and authority, and has taken all action necessary,
to execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby and to become a Lender under the Credit
Agreement, (ii) it satisfies the requirements, if any, specified in the Credit
Agreement that are required to be satisfied by it in order to acquire the
Assigned Interest and become a Lender, (iii) from and after the Effective Date,
it shall be bound by the provisions of the Credit Agreement as a Lender
thereunder and, to the extent of the Assigned Interest, shall have the
obligations of a Lender thereunder, (iv) it has received a copy of the Credit
Agreement, together with copies of the most recent financial statements referred
to in Sections 3.04(a) and 3.04(b) or delivered pursuant to Section 5.01
thereof, as applicable, and such other documents and information as it has
deemed appropriate to make its own credit analysis and decision to enter into
this Assignment and Assumption and to purchase the Assigned Interest on the
basis of which it has made such analysis and decision independently and without
reliance on the Agent or any other Lender, and (v) if it is a Foreign Lender,
attached to the Assignment and Assumption is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by the Assignee; and (b) agrees that (i) it will, independently and
without reliance on the Agent, the Assignor or any other Lender, and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Loan Documents, (ii) it appoints and authorizes the Agent to take such
action on its behalf and to exercise such powers under the Credit Agreement as
are delegated to the Agent, by the terms thereof, together with such powers as
are reasonably incidental thereto, and (iii) it will perform in accordance with
their terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.

Payments. From and after the Effective Date, the Agent shall make all payments
in respect of the Assigned Interest (including payments of principal, interest,
fees and other amounts) to the Assignor for amounts which have accrued to but
excluding the Effective Date and to the Assignee for amounts which have accrued
from and after the Effective Date.

General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and



--------------------------------------------------------------------------------

Assumption may be executed in any number of counterparts, which together shall
constitute one instrument. Delivery of an executed counterpart of a signature
page of this Assignment and Assumption by facsimile shall be effective as
delivery of a manually executed counterpart of this Assignment and Assumption.
This Assignment and Assumption shall be construed in accordance with and
governed by the laws of the State of New York.

 

2



--------------------------------------------------------------------------------

EXHIBIT F-1 TO SECOND AMENDMENT

[FORM OF]

BORROWING REQUEST

Bank of America, N.A.,

as Agent for the Lenders referred to below,

[                    ]

Attention: [—]

[Date]5

Ladies and Gentlemen:

Reference is made to the Sixth Amended and Restated Credit Agreement dated as of
November 30, 2012, among American Tire Distributors, Inc., a Delaware
corporation (the “Company”), American Tire Distributors Holdings, Inc., a
Delaware corporation (“Holdings”), Am-Pac Tire Dist. Inc., a California
corporation, Trican Tire Distributors Inc. / Distributeurs de Pneus Trican Inc.,
a corporation incorporated under the laws of Canada, each subsidiary of the
Company from time to time party thereto, the Lenders parties thereto, and Bank
of America, N.A., as administrative agent and collateral agent for the Lenders
thereunder (the “Agent”) (as amended, supplemented or otherwise modified from
time to time, the “Credit Agreement”). Terms defined in the Credit Agreement are
used herein with the same meanings.

The undersigned Borrower Agent hereby gives you notice pursuant to Section 2.03
of the Credit Agreement that it requests a Borrowing under the Credit Agreement,
and in that connection sets forth below the terms on which such Borrowing is
requested to be made:

 

(A)    Date of Borrowing      (which shall be a Business Day)  

 

(B)    Principal Amount of Borrowing6  

 

(C)    Type of Borrowing7  

 

 

5  Must be notified in writing (a) in the case of an Interest Period Loan other
than a Canadian BA Rate Loan, not later than 12:00 noon, New York City time, two
(2) Business Days before the date of the proposed Borrowing, (b) in the case of
a Canadian BA Rate Loan, not later than 12:00 noon, Toronto, Ontario time, three
(3) Business Days before the date of the proposed Borrowing, or (c) in the case
of a Floating Rate Loan (including any such notice of a Floating Rate Loan to
finance the reimbursement of an LC Disbursement as contemplated by
Section 2.06(e) of the Credit Agreement), not later than 12:00 noon, New York
City time, or with respect to Canadian Prime Rate Loans or Canadian Base Rate
Loans, 12:00 noon, Toronto, Ontario time, on the date of the proposed Borrowing.

6  Not less than an aggregate principal amount as indicated in Section 2.02(c)
and in an integral multiple as indicated therein.

7  Specify a Floating Rate Loan or an Interest Period Loan (and if not
specified, such Borrowing shall be deemed a request for (A) ABR Loans if
requested for or on behalf of a U.S. Borrower, and (B) Canadian Prime Rate Loans
if requested for and on behalf of a Canadian Borrower, unless the request
specifies such Loans are to be denominated in Dollars in which case it shall be
deemed a request for Canadian Base Rate Loans). To the extent applicable,
specify if Borrowing requested is for a Tranche B Loan or a Tranche C Loan.



--------------------------------------------------------------------------------

(D)    Currency of Borrowing8  

 

(E)    Interest Period9  

 

(F)    Account Number and Location  

 

(G)    Identity of Borrower for Borrowing  

 

The undersigned hereby certifies that s/he is a Responsible Officer of the
Borrower Agent and hereby confirms that, after giving effect to the Borrowing(s)
requested herein, Borrowers are in compliance with the permitted indebtedness
provisions of Section 4.09(b)(i) of each of the Senior Secured Notes Indenture,
the Senior Subordinated Notes Indenture and any other indenture governing the
Supplemental Senior Subordinated Notes, in each case as of the date hereof.

 

[AMERICAN TIRE DISTRIBUTORS, INC.] By:  

 

Name:  

 

Title:  

 

 

8  If not specified, such Borrowing shall be deemed a request for (A) ABR Loans
in Dollars if on behalf of a U.S. Borrower, and (B) Canadian Prime Rate Loans in
Canadian Dollars if on behalf of a Canadian Borrower.

9  The initial Interest Period applicable to an Interest Period Loan shall be
subject to the definition of “Interest Period”, and, if not specified, the
Interest Period requested shall be deemed a request for an Interest Period Loan
with an Interest Period of one month’s duration.



--------------------------------------------------------------------------------

EXHIBIT G-4

[FORM OF]

TRANCHE C NOTE

 

$[             ]    New York, New York    [—], 20[—]

FOR VALUE RECEIVED, the undersigned, TRICAN TIRE DISTRIBUTORS INC. /
DISTRIBUTEURS DE PNEUS TRICAN INC., a corporation organized under the laws of
Canada, and and certain Canadian Subsidiaries that are borrowers pursuant to
Section 5.11(a) of the Credit Agreement (collectively, the “Canadian
Borrowers”), hereby unconditionally and jointly and severally promise to pay to
[            ] (the “Tranche C Lender”) or its registered assigns, at the office
of Bank of America, N.A. (the “Agent”) at 300 Galleria Parkway, Suite 800,
Atlanta, Georgia 30339, on the dates and in the amounts set forth in the Sixth
Amended and Restated Credit Agreement dated as of November 30, 2012 (as the same
may be amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among American Tire Distributors, Inc., a Delaware
corporation (the “Company”), American Tire Distributors Holdings, Inc., a
Delaware corporation (“Holdings”), Trican Tire Distributors Inc. / Distributeurs
de Pneus Trican Inc., a corporation incorporated under the laws of Canada, each
subsidiary of the Company from time to time party thereto, the Lenders parties
thereto, and Bank of America, N.A., as administrative agent and collateral agent
for the Lenders thereunder (the “Agent”), in lawful money of the United States
of America in immediately available funds, the aggregate unpaid principal amount
of all Tranche C Loans made by the Tranche C Lender to the Canadian Borrowers
pursuant to the Credit Agreement and unconditionally and jointly and severally
promise to pay interest from the date of such Tranche C Loans on the principal
amount thereof from time to time outstanding, in like funds, at said office, at
the rate or rates per annum and payable on the dates provided in the Credit
Agreement. Terms used but not defined herein shall have the meanings assigned to
them in the Credit Agreement.

Principal of and interest on this promissory note from time to time outstanding
shall be due and payable as provided in the Credit Agreement. This promissory
note is issued pursuant to and evidences Tranche C Loans under the Credit
Agreement, to which reference is made for a statement of the rights and
obligations of the Tranche C Lender and the duties and obligations of the
Canadian Borrowers. The Credit Agreement contains provisions for acceleration of
the maturity of this promissory note upon the happening of certain stated
events, and for the borrowing, prepayment and reborrowing of amounts upon
specified terms and conditions.

The holder of this promissory note is hereby authorized by the Canadian
Borrowers to record on a schedule annexed to this promissory note (or on a
supplemental schedule) the amounts owing with respect to Tranche C Loans, and
the payment thereof. Failure to make any notation, however, shall not affect the
rights of the holder of this promissory note or any obligations of the Canadian
Borrowers hereunder or under any other Loan Documents.

Time is of the essence of this promissory note. Each Canadian Borrower and all
endorsers, sureties and guarantors of this promissory note hereby severally
waive demand, presentment for payment, protest, notice of protest, notice of
intention to accelerate the maturity of this promissory note, diligence in
collecting, the bringing of any suit against any party, and any notice of or
defense on account of any extensions, renewals, partial payments, or changes in
any manner of or in this promissory note or in any of its terms, provisions and
covenants, or any releases or substitutions of any security, or any delay,
indulgence or other act of any trustee or any holder hereof, whether before or
after maturity. The Canadian Borrowers jointly and severally agree to pay, and
to save the holder of this promissory note harmless against, any liability for
the payment of all costs and expenses (including without limitation reasonable
attorneys’ fees) if this promissory note is collected by or through an
attorney-at-law.



--------------------------------------------------------------------------------

In no contingency or event whatsoever shall the amount paid or agreed to be paid
to the holder of this promissory note for the use, forbearance or detention of
money advanced hereunder exceed the highest lawful rate permitted under
applicable law. If any such excess amount is inadvertently paid by the Canadian
Borrowers or inadvertently received by the holder of this promissory note, such
excess shall be returned to the Canadian Borrowers or credited as a payment of
principal, in accordance with the Credit Agreement. It is the intent hereof that
the Canadian Borrowers not pay or contract to pay, and that holder of this
promissory note not receive or contract to receive, directly or indirectly in
any manner whatsoever, interest in excess of that which may be paid by the
Canadian Borrowers under applicable law.

THIS PROMISSORY NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE
LAW OF THE STATE OF NEW YORK.

 

TRICAN TIRE DISTRIBUTORS INC. / DISTRIBUTEURS DE PNEUS TRICAN INC.,

as a Canadian Borrower

By:  

 

Name:  

 

Title:  

 

[                             ],

as a Canadian Borrower

By:  

 

Name:  

 

Title:  

 